Citation Nr: 1729610	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent prior to September 15, 2010 and in excess of 40 percent from September 15, 2010 for the lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia.  

2.  Entitlement to a separate initial compensable rating for left leg lumbar L5-S1 radiculopathy prior to September 15, 2010. 

3.  Entitlement to a separate initial compensable rating for right leg lumbar L5-S1 radiculopathy prior to September 15, 2010. 

4.  Entitlement to higher initial ratings in excess of 10 percent from September 15, 2010 for the left leg and right leg lumbar L5-S1 radiculopathy  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for obstructed veins in the head.

7.  Entitlement to service connection for left and right upper extremity neuropathy. 

8.  Entitlement to service connection for left and right lower extremity neuropathy. 

9.  Entitlement to service connection for a circulatory disability.  

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury prior to September 30, 2011.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004 and from January 2007 to May 2008.  He had thirty-three years, one month, and twenty-four days of inactive service with the National Guard.  He separated from the National Guard in 2013.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2008 rating decision granted service connection for lumbar spondylosis and osteopenia and assigned a 20 percent rating from May 24, 2008.  Service connection for depressive disorder was granted and a 50 percent rating was assigned from May 25, 2008.  Service connection for post concussive syndrome and post traumatic headaches was granted and a 10 percent rating was assigned from May 24, 2008.  Service connection for a right shoulder disability was denied.  

A November 2009 rating decision denied service connection for neuropathy of the bilateral upper and lower extremities, a circulatory disorder, and erectile dysfunction.  

A December 2010 rating decision recharacterized the post-concussive syndrome and post traumatic headaches as traumatic brain injury and the 10 percent rating was continued.  The December 2010 rating decision assigned a 40 percent rating to the lumbar spine disability from September 15, 2010 and assigned separate 10 percent ratings to left leg lumbar L5-S1 radiculopathy and to the right leg lumbar L5-S1 radiculopathy from September 15, 2010. 

Although the Veteran argues that he is entitled to an earlier effective date for the assignment of the 40 percent rating to the lumbar spine disability and for the award of service connection for the radiculopathy of the left and right lower extremities, the issues are more properly characterized as a staged rating issue, not an earlier effective date issue, from the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  The Veteran argues that the 40 percent disability rating for the lumbar spine and the 10 percent separate rating should be assigned prior to September 15, 2010.  The issues have been recharacterized, as reflected on the title page.

A July 2012 rating decision assigned a 100 percent disability evaluation to the service-connected major depressive disorder recurrent with psychotic features and cognitive disorder related to a traumatic brain injury.  The RO indicated that the medical evidence shows that it is not medically possible to determine which of the psychiatric and cognitive symptoms are due to major depressive disorder recurrent with psychotic features and which are due to the traumatic brain injury and it was not possible to provide a separate evaluation for the major depressive disorder recurrent with psychotic features and the traumatic brain injury residuals.  The RO assigned a single 100 percent evaluation that encompasses the total disabling effects of the major depressive disorder recurrent with psychotic features and the traumatic brain injury residuals from September 30, 2011.  This award constitutes a full grant of the benefits sought on appeal from September 30, 2011, but it does not constitute a full grant of benefits prior to that date.  Thus, the issue of entitlement to a higher initial rating for traumatic brain injury from May 24, 2008 to September 30, 2011 remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A January 2013 rating decision denied service connection for obstructed veins in the head.  

In June 2013, the RO reduced the Veteran's VA compensation for 2012 for drilling pay.  The Veteran filed a notice of disagreement for this issue and a statement of the case was issued in October 2014.  However, in a November 2014 statement, the Veteran indicated that he was no longer pursuing the appeal of whether the drill payment adjustment for the year 2012 was proper and he would not file a substantive appeal for this issue.  Thus, an appeal of this issue has not been perfected.  38 C.F.R. §§ 20.200, 20.201, and 20.202 (2016). 

The issues of entitlement to higher initial ratings in excess of 10 percent from September 15, 2010 for the left leg and right leg lumbar L5-S1 radiculopathy; service connection for left and right upper and lower extremity neuropathy, obstructed veins in the head, a circulatory disability, and erectile dysfunction; and entitlement to an initial rating in excess of 10 percent for traumatic brain injury prior to September 30, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 15, 2010, the service-connected lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia was manifested by pain; forward flexion functionally limited to between 60 to 80 degrees; pain on movement; muscle spasm; and tenderness; without findings of forward flexion of the spine limited to 30 degrees or less; abnormal gait due to guarding or muscle spasm; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

2.  Prior to September 15, 2010, the service-connected lumbar spine disability has not been shown to be manifested by nerve involvement or separate neurological manifestations or abnormalities to include radiculopathy of the left or right lower extremity.  

3.  From September 15, 2010, the service-connected lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia is not manifested by ankylosis of the lumbar spine or incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period.  

4.  The Veteran did not engage in combat with the enemy during active service.    

5.  Right shoulder mild degenerative changes were detected by MRI in June 2008. 


CONCLUSIONS OF LAW

1.  Prior to September 15, 2010, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

2.  From September 15, 2010, the criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

3.  Prior to September 15, 2010, the criteria for a separate compensable disability evaluation for right leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  Prior to September 15, 2010, the criteria for a separate compensable disability evaluation for left leg radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for service connection for a right shoulder disability to include degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for service connection for a right shoulder disability, in light of the fully favorable determination, no further discussion of compliance with VA's duties to notify and assist is necessary for this issue.  
Regarding the claim for a higher initial rating for the lumbar spine disability, VA satisfied its duty to notify by means of letters dated in May 2008 and July 2009, which were issued prior to the initial RO decisions.  Additional letters were issued in March 2011 and May 2011.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the Veteran has been provided adequate notice. 

The Veteran's claim for a higher disability evaluation for the service-connected lumbar spine disability to include radiculopathy of the left and right lower extremities is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service treatment records are associated with the claims file.  VA treatment records dated from 2004 to 2016 are associated with the file.  The record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits for an unspecified disability.  However, the evidence does not show that the SSA records are relevant to the claims currently on appeal, and thus, there is no duty to obtain the SSA records in this case.  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant). 

The Veteran underwent VA examinations in 2008, 2010 and 2011 to obtain medical evidence as to the nature and severity of service-connected lumbar spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.

2.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

3.  Analysis: Higher Initial Rating for the Lumbar Spine Disability

The Veteran asserts that a higher disability rating is warranted for the service-connected lumbar spine disability.  A 20 percent rating is assigned to the service-connected lumbar spine disability to include mild focal central protrusion (herniated disc) at L5-S1, left facet joint hypertrophy, mild lumbar spondylosis, and osteopenia prior to September 15, 2010 and a 40 percent rating is currently assigned from September 15, 2010. 

The Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation in excess of 20 percent for the service-connected lumbar spine disability prior to September 15, 2010.  The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and muscle spasm.  The weight of the competent and credible evidence shows that there is forward flexion of the lumbar spine well beyond 30 degrees for the time period in question.  See the VA examinations in June 2008 which shows findings of forward flexion to 80 degrees with pain beginning at 60 degrees.  The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine; the weight of the evidence shows that the Veteran has motion in the lumbar spine. 

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent for the time period prior to September 15, 2010.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiner in June 2008.  The VA examiner noted that there was additional limitation of motion of the lumbar spine on forward flexion with repetitive testing and forward flexion was limited to 40 degrees with pain.  This is still beyond 30 degrees of forward flexion.  Thus, the Board is comfortable in concluding that the Veteran has not been shown to have range of motion that is so limited as to merit a rating in excess of 20 percent since September 15, 2010.  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243 prior to September 15, 2010.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1. 

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to September 15, 2010 is not warranted under Diagnostic Codes 5235 to 5243.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from September 15, 2010.     

In order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  See the VA examination reports dated in June 2008, September 2010, and October 2011.  The VA examination reports and VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  In any event, additional functional limitation warranting a higher evaluation is not been shown.  The 40 percent rating was assigned on the basis of the additional limitation of forward flexion after repetitive motion.  The September 15, 2010 VA examination report indicates that the lumbar spine forward flexion was limited to 30 degrees after repetitive motion.  The Board finds that the 40 percent rating assigned to the lumbar spine disability contemplates the functional loss due to pain, weakness, fatigability, or incoordination caused by the lumbar spine disability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from September 15, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from September 15, 2010 and the appeal is denied.

4.  Analysis:  Entitlement to a separate rating for Right and Left Lower Extremity Radiculopathy prior to September 15, 2010. 

The December 2010 rating decision assigned separate 10 percent ratings to left leg lumbar L5-S1 radiculopathy and to the right leg lumbar L5-S1 radiculopathy from September 15, 2010.  The Veteran argues that he is entitled to an earlier effective date for the assignment of the award of service connection for the radiculopathy of the left and right lower extremities. 

The General Rating Formula for Disease and Injuries of the Spine indicates that when evaluating a spine disability, any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a; Diagnostic Codes 5235 to 5243, Note 1. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

The Board finds that the weight of the competent and credible evidence establishes that prior to September 15, 2010, the service-connected lumbar spine disability was not shown to be manifested by nerve involvement or separate neurological manifestations or abnormalities to include radiculopathy of the left or right lower extremity.  The service treatment records, VA treatment records, and the June 2008 VA examination report indicates that the Veteran had complaints of pain radiating from the low back to the right leg.  The June 2008 VA examination report indicates that examination revealed that knee and ankle jerk were hypoactive bilaterally.  Muscle strength and tone were normal.  A diagnosis of radiculopathy or other neurological disorder of the lower extremities was not made.  A July 2008 VA examination report indicates that the Veteran did not have symptoms affecting the right or left lower extremity.  Neurologic examination of the left and right lower extremities was normal.  A November 2008 VA physical medicine record indicates that examination revealed normal sensation and strength in the lower extremities.    Sitting straight leg raise was negative.  A May 2009 nerve conduction studies and EMG of the right lower extremity was normal.  An August 2009 VA neurologic examination of the lower extremities was normal.  See the August 2009 VA traumatic brain injury examination report.  For these reasons, a separate ratings for left or right lower extremity radiculopathy prior to September 15, 2010 is not warranted.    

The issue of entitlement to initial disability ratings in excess of 10 percent under Diagnostic Code 8520 for the right and left lower extremity radiculopathy from September 15, 2010 is addressed in the remand.   

5.  Extraschedular and Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar spine disability are adequate in this case.  The Veteran's primary low back symptoms include limitation of motion and pain which are contemplated in the schedular rating that is assigned and through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluation is adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

6.  Service Connection for a Right Shoulder Disability

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. §  1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Initial Matters

The Veteran asserts that he engaged in combat with the enemy while serving in Iraq.  See the October 2011 VA psychiatric examination report.  

The Board finds that the weight of the evidence shows that the Veteran did not engage in combat with the enemy in active duty.  The DD Form 214 for the first period of active service shows that the Veteran had one month and 3 days of foreign service and he served in the Suez Canal, Gibraltar, and Souda Bay.  The DD Form 214 for the second period of active service shows that the Veteran had one month and 3 days of foreign service and he served in Guantanamo.  The DD Forms 2014 indicates that the Veteran's military occupation specialty was indirect fire infantryman.  He was not awarded any medals indicative of combat service or service in Korea.  A post deployment health assessment dated in December 2003 indicates that the Veteran served in Kuwait and Iraq.  He reported that he did not engage in combat and he did not feel in great danger during the deployment from May 2003 to July 2003. 

The Board finds that the Veteran's statement made in the post deployment health assessment are more probative than the Veteran's statements made in 2011 because the post deployment health assessment statements were generated during active service and were made in connection with health care, not a claim for compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence shows that the Veteran did not engage in combat with the enemy in active duty.  

The Board finds that service connection for right shoulder arthritis is warranted.  The medical evidence establishes that right shoulder mild degenerative changes were detected by MRI in June 2008, which is one month after separation from the Veteran's second period of active service.  The Veteran's second period of active service was from January 2007 to May 2008.    

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

VA treatment records dated in 2008 show that the Veteran sought medical treatment for right shoulder pain.  The June 2008 VA examination report indicates that the Veteran had complaints of right shoulder pain and painful motion with additional limited motion due to pain.  The diagnosis was mild degenerative changes in the acromioclavicular joint by MRI of the right shoulder.  The Board finds that the right shoulder arthritis was manifested to a degree of 10 percent or more based upon the findings of painful motion and limited motion of the right shoulder due to pain.  With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 4.45, 4.71a and Diagnostic Codes 5201.  For these reasons, the Board finds that the criteria for service connection for a right shoulder arthritis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection is granted.


ORDER

Entitlement to a higher initial rating in excess of 20 percent prior to September 15, 2010 and in excess of 40 percent from September 15, 2010 for the lumbar spine disability is denied.   

Entitlement to a separate initial compensable rating for left leg lumbar L5-S1 radiculopathy prior to September 15, 2010 is denied.  

Entitlement to a separate initial compensable rating for right leg lumbar L5-S1 radiculopathy prior to September 15, 2010 is denied.  

Entitlement to service connection for right shoulder arthritis is granted. 


REMAND

Further development is necessary to determine whether a higher initial rating for traumatic brain injury from May 24, 2008 to September 30, 2011 is warranted.  As noted, a July 2012 rating decision assigned a 100 percent disability evaluation to the service-connected major depressive disorder recurrent with psychotic features and cognitive disorder related to a traumatic brain injury under Diagnostic Code 9434 from September 30, 2011.  A 10 percent rating is assigned to the traumatic brain injury under Diagnostic Code 8045 from May 24, 2008 to September 30, 2011.  A 30 percent rating is currently assigned to headaches related to a closed head injury under Diagnostic Code 8100 from September 30, 2011. 

There is no indication in the file that the Veteran withdrew the appeal of entitlement to a higher initial rating for traumatic brain injury from May 24, 2008 to September 30, 2011.  This issue was not included in the December 2012 supplemental statement of the case.  Further review of the file reveals that pertinent medical evidence was received at the AOJ after the issuance of the last supplemental statement of the case.  In December 2012, 483 pages of VA treatment records dated from February 2004 to July 2011 were associated with the file.  These VA treatment records show treatment for headaches and evaluation of traumatic brain injury.  

Under 38 C.F.R. § 19.31, a supplemental statement of the case must be furnished to a veteran when additional pertinent evidence is received by the AOJ after a Statement of the Case or the most recent supplemental statement of the case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied here, a remand is required to ensure due process to the Veteran.  

The Board notes that residuals of traumatic brain injury are rated under Diagnostic Code 8045, and under Diagnostic Code 8045, subjective symptoms such as headaches, are generally evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals Not Otherwise Classified."  However, Diagnostic Code 8045 further provides that VA should separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraines, even if that diagnosis is based on subjective symptoms. 

Here, a 10 percent rating is assigned to the traumatic brain injury under Diagnostic Code 8045 from May 24, 2008 to September 30, 2011 and a 30 percent rating is currently assigned to headaches related to a closed head injury under Diagnostic Code 8100 from September 30, 2011.  On remand, the AOJ should consider whether a separate rating is warranted for the headaches related to closed head injury from May 24, 2008 to September 30, 2011.  

The Veteran asserts that service connection is warranted for obstructed veins in the head.  The October 2011 VA examination indicates that the VA examiner concluded that there was no pathology to render a diagnosis of obstructed veins in the head.  However, the record shows that an August 2010 and June 2013 MRI of the brain revealed findings of chronic small vessel ischemic changes in the brain.  The Board finds that this claim must be remanded for further evidentiary development and the AOJ should obtain a medical opinion as to whether the MRI findings are indicative of a current disability and whether the findings are due to or caused by injury or event in active service including the head injury in active service.  The AOJ should also obtain a medical opinion as to whether these findings are part of the service-connected traumatic brain injury.  Attention is invited to the in-service October 2007 CT scan of the brain and the November 2007 MRI of the brain.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

Regarding the claims for entitlement to higher initial ratings in excess of 10 percent from September 15, 2010 for the left leg and right leg lumbar L5-S1 radiculopathy, and service connection for left and right upper and lower extremity neuropathy, the Board finds that a remand for a VA neurologic examination is necessary.  The October 2011 VA neurologic examination report does not provide an assessment of the severity of the service-connected radiculopathy of the left and right lower extremities.  The October 2011 VA examiner also noted that he was unable to render a diagnosis as to the neuropathy of the upper and lower extremities without an EMG and nerve conduction studies.  An EMG or nerve conduction studies was not performed in connection with the October 2011 VA examination.  The record shows that the Veteran may have peroneal nerve dysfunction and femoral nerve dysfunction on the right in addition to the radiculopathy on the right lower extremity.  The October 2011 VA neurologic examination report indicates that the veteran had peripheral neuropathy secondary to likely peroneal nerve injury.  An April 2005 VA treatment record notes that there was suspected right femoral neve neuropathy possibly by compression in the area near herniorrhaphy performed and it was suspected to be due to scar tissue proliferation and compression.  Physical examination was remarkable for femoral nerve irradiation upon deep palpation and resisted iliopsoas.  See also the December 2005 VA examination report.  The record further shows that the Veteran has had complaints of numbness in the right arm in active service in February 2008.  Thus, the Board finds that the Veteran should be afforded a VA neurologic examination, EMG, and nerve conduction studies.   

The Veteran has contends that he has erectile dysfunction associated with service-connected lumbar spine disability.  The record is unclear as to whether his erectile dysfunction is associated with his lumbar spine disability, or has otherwise been caused or aggravated by his service-connected lumbar spine disability.  Therefore, a remand for a VA genitourinary examination so as to determine whether he has erectile dysfunction secondary to his service-connected lumbar spine disability is necessary to decide the matter. 

The Veteran has contends that he has a circulatory disorder that is related to active service.  The record shows that the VA treatment records list peripheral vascular disease on his problem list within one year of service separation but the medical evidence of record does not show a clinical diagnosis of peripheral vascular disease or other circulatory disorder.  It is unclear whether the Veteran has a current diagnosis of peripheral vascular disease that is related to active service or is caused or aggravated by his service-connected hypertension.  Therefore, a remand for a VA examination is necessary to decide the matter. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to ascertain the current nature and severity of the Veteran's service-connected radiculopathy the left and right lower extremities and to assess the nature and etiology of neuropathy of the upper and lower extremities.  

The examiner should undertake any evaluation and/or testing deemed necessary.  The Veteran should be afforded an EMG and nerve conduction studies.  

The VA examiner should report all current neurologic diagnoses and specify whether the Veteran has nerve injury to the peroneal nerve or femoral nerve.  The VA examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The VA examiner must specifically state whether the radiculopathy of the left and right lower extremities is mild, moderate, moderately severe, or severe.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy of the upper or lower extremity had its clinical onset during the Veteran's period of service or is related to injury, disease, or other event in active service or is due to or aggravated by a service-connected disability to include lumbar spine disability and residuals of right hernia repair.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  

2.  Return the Veteran's claims file to the VA examiner who conducted the most recent TBI examination in October 2011 (or, if he is no longer available, a suitable replacement) and ask the VA examiner to render a medical opinion as to whether the Veteran currently has a disability manifested by obstructed veins in the head.  The VA examiner should review the August 2010 and June 2013 MRI of the brain and opine as to whether the MRI findings (MRI findings of chronic small vessel ischemic changes in the brain) are indicative of a current disability.  If the findings are a current disability, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that this disability is due to or caused by injury or event in active service including the head injury in active service.  The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that this disability is part of the service-connected traumatic brain injury.  Attention is invited to the in-service October 2007 CT scan of the brain and the November 2007 MRI of the brain. 

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be scheduled.

3.  Schedule the Veteran for a VA genitourinary examination to determine the etiology of his erectile dysfunction.  All indicated tests and studies should be conducted.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction had its clinical onset during the Veteran's period of service or is related to injury, disease, or other event in active service.  The VA examiner should determine whether it is at least as likely as not (50 percent probability or more) that the erectile dysfunction is caused or aggravated by a service-connected disability to include the lumbar spine disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed circulatory disorder.  All indicated tests and studies should be conducted.  The VA examiner should report all current diagnoses and indicate whether the Veteran has a current diagnosis of peripheral vascular disease.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current circulatory disorder to include peripheral vascular disease had its clinical onset during the Veteran's period of service or is related to injury, disease, or other event in active service.  The VA examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current circulatory disorder to include peripheral vascular disease is caused or aggravated by a service-connected disability to include hypertension.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  

5.  Readjudicate the issues of entitlement to higher initial ratings in excess of 10 percent from September 15, 2010 for the left leg and right leg lumbar L5-S1 radiculopathy; service connection for left and right upper and lower extremity neuropathy, obstructed veins in the head, a circulatory disability, and erectile dysfunction; and entitlement to an initial rating in excess of 10 percent for traumatic brain injury prior to September 30, 2011 in light of all the evidence of record.  The AOJ should consider whether a separate rating is warranted for headaches related to closed head injury from May 24, 2008 to September 30, 2011.  

If the benefits sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and, they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


